MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                  FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                         Apr 19 2018, 9:36 am

court except for the purpose of establishing                                            CLERK
                                                                                  Indiana Supreme Court
the defense of res judicata, collateral                                              Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marielena Duerring                                       Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Shawn D. Parker,                                         April 19, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A03-1709-CR-2237
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Dean O. Burton,
Appellee-Plaintiff.                                      Judge Pro Tempore
                                                         Trial Court Cause No.
                                                         20D01-1605-F3-18



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018           Page 1 of 14
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Shawn D. Parker (Parker), appeals his conviction for two

      Counts of rape, Level 3 felonies; and one Count of kidnapping, a Level 5

      felony.


[2]   We affirm.


                                                    ISSUE
[3]   Parker raises one issue on appeal, which we restate as: Whether Parker was

      denied his due process right to a fair trial.


                      FACTS AND PROCEDURAL HISTORY
[4]   In 2015, Parker was employed as “an independent contractor” for Ron

      Davidhizar (Davidhizar). (Tr. Vol. II, p. 148). Davidhizar buys, remodels, and

      rents houses in Goshen, Elkhart County, Indiana, and he hired Parker to assist

      with projects and “odd jobs.” (Tr. Vol. II, p. 148). Davidhizar owns a property

      located at 1413 South Main Street in Goshen (1413 Property), which he leased

      to Valerie Hunley (Hunley) and her children beginning in May of 2015.

      Davidhizar also owns a vacant house located at 521 South Main Street in

      Goshen (521 Property). Several times per week, Parker stopped by the 1413

      Property, ostensibly to “fix different things in the house that was [sic] falling

      apart.” (Tr. Vol. III, p. 44).


[5]   On the afternoon of July 28, 2015, seventeen-year-old H.A., who was then

      friends with Hunley’s oldest daughter, A.H., walked to the 1413 Property,

      Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018   Page 2 of 14
      hoping to “hang out” with A.H. as they regularly did. (Tr. Vol. II, pp. 185-86).

      At the time, Parker was at the 1413 Property, and Hunley indicated that H.A.

      could not stay. Accordingly, H.A. commenced walking back to her house. A

      short time later, as H.A. waited to cross the street at a stoplight, a green Dodge

      Durango pulled up next to her. Parker emerged, walked over and grabbed

      H.A., and forced her into the back seat. As Parker drove off, H.A.

      unsuccessfully attempted to open the door to escape. Parker drove to the 521

      Property, which H.A. described as “abandoned” and “really trashy.” (Tr. Vol.

      II, pp. 188, 190). Parker dragged H.A. out of the vehicle and into the 521

      Property through a rear door as H.A.’s screams for help went unheard. Parker

      pushed H.A. down onto the filthy floor, grabbed her head, and made her

      perform fellatio. He then grabbed her legs, removed her pants and underwear,

      and “shoved his penis into [her] vagina and was pushing really hard on [her].

      Then he gets off.” (Tr. Vol. III, p. 8). At that point, Parker released H.A. and

      “[t]old [her] not to tell nobody [sic].” (Tr. Vol. II, p. 191).


[6]   Hysterical, scratched, and covered in paint debris from the floor, H.A. ran to a

      friend’s house. Once H.A. was calm enough to inform her friend that “she got

      raped” by a man named “Shawn,” they called the police. (Tr. Vol. II, pp. 161,

      162). H.A. indicated that she was experiencing pain and was transported to

      Goshen Hospital by ambulance. At the hospital, a sexual assault nurse

      examiner (SANE) interviewed H.A, and a rape kit was completed. The SANE

      observed some bruising and tearing to H.A.’s genital area and determined that

      the physical examination was consistent with H.A.’s recitation of events.


      Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018   Page 3 of 14
[7]   Based on H.A.’s identification of “Shawn” as the perpetrator and the other

      information provided, the investigating officers summoned Parker for an

      interview and apprised him of the allegations. (Tr. Vol. II, p. 118). At that

      time, Parker asserted his right to have an attorney present for any questioning.

      Subsequently, Detective Kyle Priem (Detective Priem) obtained a warrant to

      collect a sample of Parker’s DNA. When Parker appeared at the police station

      to submit his sample per the warrant, Parker questioned Detective Priem as to

      what he needed to do “to prove that [he had] done nothing wrong” and as to

      whether “it [was] looking bad on [him].” (State’s Exh. 4). Detective Priem

      asked whether Parker had yet retained an attorney, and when Parker indicated

      that he could not afford the legal fees, Detective Priem inquired as to whether

      Parker wanted to speak with a representative from Legal Aid to be present for

      Parker to give his “side of the story.” (State’s Exh. 4). Detective Priem stated

      that he did not “want to get into anything with [Parker]” based on his

      previously-asserted desire for representation, but Parker nevertheless insisted

      that he never “touched” H.A. and that he “would [bet] a million dollars” that

      his DNA would not be found on H.A. (State’s Exh. 4). At some point, H.A.

      identified Parker in a photo array as her assailant.


[8]   The Indiana State Laboratory later compared Parker’s DNA to the specimens

      included in H.A.’s rape kit. Seminal material was discovered on external

      genital swabs taken from H.A. The DNA profile was consistent with that of

      Parker—specifically, it was “estimated to occur once in 4.5 trillion unrelated

      individuals.” (State’s Exh. 29). On May 2, 2016, the State filed an


      Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018   Page 4 of 14
       Information, charging Parker with Counts I and II, rape, Level 3 felonies, Ind.

       Code § 35-42-4-1(a)(1); Count III, kidnapping, a Level 5 felony, I.C. § 35-42-3-

       2(a),(b)(1)(B); and criminal confinement, a Level 5 felony, I.C. § 35-42-3-

       3(a),(b)(1)(B). The State also charged Parker as being a repeat sexual offender

       pursuant to Indiana Code section 35-50-2-14. 1


[9]    On August 15 through 17, 2017, the trial court conducted a jury trial. At the

       close of the evidence, the jury returned guilty verdicts on all four Counts.

       Thereafter, Parker admitted to being a repeat sexual offender. On September

       11, 2017, the trial court held a sentencing hearing. The trial court merged

       Count IV into Count III and sentenced Parker to twelve years each for Counts I

       and II, Level 3 felony rape; and four years for Count III, Level 5 felony

       kidnapping. The sentences were ordered to run concurrently. Based on

       Parker’s repeat sex offender status, the trial court then enhanced the sentence by

       nine years, with seven years to be executed and two years suspended to

       probation. Accordingly, Parker received an aggregate sentence of twenty-one

       years, with nineteen of those years to be executed in the Indiana Department of

       Correction. The trial court further determined that Parker is to be classified as a

       sexually violent predator.


[10]   Parker now appeals. Additional facts will be provided as necessary.




       1
         On November 3, 1998, Parker was convicted of felony rape in Georgia. He was sentenced to fifteen years
       and was released from incarceration on May 15, 2013. Parker also has a 1990 conviction for statutory rape
       out of Georgia, for which he received a five-year sentence.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018         Page 5 of 14
                               DISCUSSION AND DECISION
[11]   On appeal, Parker claims that his right to due process was violated when the

       State presented evidence to the jury indicating that Parker had invoked his right

       to an attorney. We review claims of federal constitutional error de novo, and

       any error must be harmless beyond a reasonable doubt. Anderson v. State, 961

       N.E.2d 19, 28 (Ind. Ct. App. 2012), trans. denied. Here, Parker contends that he

       was denied a right to a fair trial in violation of Doyle v. Ohio, 426 U.S. 610

       (1976). In Doyle, the Supreme Court “held that under the Fourteenth

       Amendment a prosecutor may not use the silence of a defendant who has been

       arrested and Mirandized to impeach the defendant.” Sobolewski v. State, 889

       N.E.2d 849, 857 (Ind. Ct. App. 2008) (citing Doyle, 426 U.S. at 619), trans.

       denied. Because Miranda warnings “inform a person of his right to remain

       silent,” there is an implicit assurance to a defendant that his silence will not

       subsequently be used against him. Id.


[12]   Unless the defendant opens the door to its admission, “post-Miranda silence is

       generally not admissible” out of concern for the Due Process Clause’s

       “prohibition against fundamental unfairness.” Barton v. State, 936 N.E.2d 842,

       851 (Ind. Ct. App. 2010), trans. denied; Sobolewski, 889 N.E.2d at 856. “[A]

       defendant’s prearrest, post-Miranda silence enjoys the same protection as a

       defendant’s postarrest, post-Miranda silence.” Kubsch v. State, 784 N.E.2d 905,

       914 (Ind. 2003). “‘Silence’ does not mean only muteness; it includes the

       statement of a desire to remain silent as well as a desire to remain silent until an

       attorney has been consulted.” Id. The Doyle rule is not limited solely to use for

       Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018   Page 6 of 14
       impeachment purposes; “it also applies to the use of a defendant’s silence as

       affirmative proof in the State’s case in chief.” Id.


[13]   When Parker appeared at the police station to have his DNA collected pursuant

       to a search warrant, he engaged in the following video-recorded discussion, in

       pertinent part, with Detective Priem:


               Parker:     What would it take to prove that I haven’t done
               nothing wrong? Look . . . I’ve kept my nose clean, stay out of
               stuff.

               Detective:       Uh-huh.

               Parker:          Period.

               Detective:       Yeah.

               Parker:          What will it take to prove I haven’t?

               Detective:       Well. One, I’d like to get your side of the story.

               ****

               Parker:     I don’t go out and drink, I don’t go to bars, I don’t
               do nothin’.

               Detective:       Mmhmm.

               Parker:     The one time I took a minute off and here I am,
               seeing you.

               Detective:       Mmhmm. Well, it’s . . . nothing personal. Trust
               me . . .

               Parker:          I know it’s nothing personal . . .
       Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018   Page 7 of 14
        Detective    . . . But I do have to follow up with the information
        that was provided to me. Okay?

        Parker:          Can you tell me how this is looking on me?

        Detective: Okay. Umm, right now, I’ve got, like I said, one
        side of the story and some . . . witnesses saying, you know,
        saying . . . kind of saying what they know. . . .

        Parker:       . . . Is it looking bad on me? Don’t know. Up in the
        air. I don’t see how it can look bad because . . . .

        Detective: I don’t know at this point. I can’t tell you cuz I
        don’t know what the result of . . . the evidence we’ve collected so
        far, and I don’t know if anything’s going to match with you.
        You know, so, umm, that’s what I’m, that’s what I’m here to
        find out. Okay. Umm, let me go grab the gal that’s gonna be
        doing this real quick . . .

        ****

        Detective: . . . Did you . . . actually speak to Mike . . . Yoder,
        the attorney?

        Parker:          No. I went to, uh, Jenny Miller, and . . .

        Detective: Okay. And, would he be willing, if you want him
        to, to come with you to talk about this?

        Parker:          If I do that, it’s gonna cost me $7,500.

        Detective:       [Whistles]

        ****

        Parker:          . . . If you arrest me, I’ve got to sign over my house

Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018   Page 8 of 14
        and pay $10,000 for him to, for his father-in-law to represent me.

        Detective: Interested in talking to some Legal Aid or
        something like that that might be able to assist you?

        ****
        [DNA and fingernail evidence collected]

        Detective: So, think maybe you talk to somebody at Legal Aid
        to get you . . . some representation . . . . Otherwise, this is what
        I’m going to do is just get the information that I have or that
        information that I can get from anybody that had anything to do
        with this situation . . . and then send it over to the prosecutor’s
        office to take a look at to see if there’s anything . . . we’re
        charging, so.

        Parker:          Look at Walmart’s cameras, you’ll see where I was.

        Detective:       Okay. When you left, are you talking about when
        you left?

        Parker:     At, me and [Hunley] went to Walmart. Look at
        Walmart’s cameras.

        Detective:       . . . I talked to her about that.

        Parker:       At the time, she says that I did this, everything that
        I’ve heard, I was at Walmart. Look at the cameras.

        Detective:       With [Hunley]?

        Parker:          [Hunley and her daughter]. Look at it, they’re time-
        dated.

        Detective: Yeah, I talked with her about this, so, but, before I .
        . . I don’t want to get into anything with you since you said you
        need an attorney, so, um, I don’t want to ask you questions about

Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018   Page 9 of 14
        ...

        Parker:        How ‘bout, how ‘bout this? I’ll allow you to ask
        specific questions, if I don’t feel comfortable . . . answering that
        question, I’ll say so.

        Detective: Well, like I say, since you said . . . you wanted an
        attorney, I have to honor that right . . . for you to do that. Okay.

        Parker:          Only thing I can say is, I have not touched this girl.

        Detective:       Okay.

        Parker:        I have tried my damnedest to avoid this girl because
        people that, around me that work with me and everything know
        this girl, and they have warned me, avoid her with a passion.
        And that’s what I’ve tried to do. If she was over at [Hunley’s]
        house, and [Hunley] will vouch for this, I would stay the heck
        away or someone had to be around. That’s all I can say. I have
        not, I will give you any DNA, blood, anything you want. I have
        not . . .

        Detective: . . . If that, I mean, that may be what kind of
        eliminates you from this case as far as being a suspect, if we don’t
        have the, you know . . .

        Parker:          Now, in that house, yes, you might find my DNA.

        Detective:       Yeah, we know you’ve been there.

        Parker:      I’ve been there, I slept, it had a lot of . . . squatters,
        and, every so often, I would sleep there just to try to catch ‘em,
        run ‘em out.

        Detective:       Okay.

        Parker:          So, I’ve used the bathroom there. Everything. My

Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018   Page 10 of 14
        DNA is there, yes.

        Detective:       Mmhmm.

        Parker:          But, I . . . haven’t touched her.

        Detective:       Okay.

        Parker:       I would not touch her, even though she’s age of
        consent, if she tried to throw it on me, I would not touch her.
        Number one, she stinks. Gross. Number two, you can see she’s
        trouble. I don’t need trouble. The only place I go, if I go to drink
        a beer, is somewhere that’s calm. Older folks. And that’s very
        rare. Because if . . . there was something I could tell you, there’s
        really nothing I can tell you.

        Detective:       Okay. Like I say, you’re not under arrest. . . .

        ****

        Parker:          . . . You gotta understand, be in my shoes . . .

        Detective:       Mmhmm.

        Parker:          What would you do?

        Detective:       . . . I mean, I’d be concerned, absolutely. For sure.

        Parker:          Any, anything. I’ve been told Indiana is a woman
        state.

        ****

        Detective:       Um, I don’t know what to say about that.

        Parker:       I don’t know . . . I come up here to take care of my
        daughter, to, I work, that’s it. I can, I would put a million

Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018   Page 11 of 14
               dollars, you will not find my DNA or none of her DNA under
               my nails on her. In the house, yes you might . . . it’s gonna be
               there. You know that as well as I do.

               ****


       (State’s Exh. 4). After the parties stipulated to certain redactions, the video-

       recorded meeting was admitted without objection.


[14]   Parker now asserts that the numerous references to his invocation of his right to

       counsel in the jury’s presence amounted to a Doyle violation. In addition to the

       admission of the video itself, which contained “a number of references by the

       investigator of Parker’s earlier request for an attorney,” Detective Priem

       testified prior to the admission of the video to provide context for Parker’s

       statements and explained that Parker “had in our previous meeting requested

       that an attorney be present during questioning—if he was going to be

       questioned. I warned him that he had made that request, and I was going to

       honor that request but he continued to speak with me.” (Appellant’s Br. p. 8;

       Tr. Vol. II, p. 127). Parker also points out that “[w]hile the prosecutor did not

       specifically refer to the evidence that Parker had invoked his right to counsel,

       the prosecutor did make numerous references to the videotaped statement of

       Parker in her closing argument.” (Appellant’s Br. p. 9). Acknowledging his

       own failure to timely object during Detective Priem’s testimony, the video-

       recording, and the prosecutor’s closing argument—which would ordinarily

       result in waiver of the issue for appeal—Parker now maintains that the repeated

       remarks relating to his invocation of his right to counsel amounted to

       Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018   Page 12 of 14
       fundamental error. See Trice v. State, 766 N.E.2d 1180, 1182 (Ind. 2002) (noting

       that an “error [is] not generally . . . available on appeal” where the defendant

       fails to object at trial).


[15]   We need not address the parameters of the fundamental error doctrine in this

       case because we find no due process/Doyle violation, let alone one that rises to

       the level of fundamental error. There is no dispute that the jury was aware of

       Parker’s request for an attorney at some point during the investigative process,

       but “Doyle does not impose a prima facie bar against any mention whatsoever of

       a defendant’s right to counsel.” Id. at 1183. Rather, Doyle “guards against the

       exploitation of that constitutional right by the prosecutor.” Id. (quoting Willsey

       v. State, 698 N.E.2d 784, 793 (Ind. 1998)). In the present case, the State did not

       rely on Parker’s post-Miranda silence to either “impeach an [exculpatory]

       explanation subsequently offered at trial” or otherwise “create an inference of

       guilt.” Teague v. State, 891 N.E.2d 1121, 1125 (Ind. Ct. App. 2008) (quoting

       Willsey, 698 N.E.2d at 792). In fact, the State could not use Parker’s silence

       against him because Parker failed to remain silent. It is well established that “if

       a defendant does not remain silent, he cannot later claim that the silence was

       used against him.” Trice, 766 N.E.2d at 1184 (quoting Sylvester v. State, 698

       N.E.2d 1126, 1130-31 (Ind. 1998)).


[16]   When Parker arrived at the police station to submit his DNA sample, he

       advised Detective Priem that he wanted to clear his name. Thereafter,

       Detective Priem inquired as to whether Parker had obtained legal

       representation and explicitly stated that he intended to honor Parker’s request

       Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018   Page 13 of 14
       for counsel to be present. Detective Priem informed Parker that he would not

       engage in discussing the details of the case absent the presence of Parker’s

       counsel. Yet, despite the fact that Detective Priem did not probe for any

       information, Parker voluntarily explained that he had never touched H.A.

       because “she stinks,” and he assured Detective Priem that there was no chance

       that his DNA would be found on H.A. (State’s Exh. 4). In fact, Parker’s DNA

       was present on H.A.’s genital swabs, and the State was not prohibited from

       admitting Parker’s voluntary statements to the contrary at trial. Accordingly,

       we conclude that the State did not violate Doyle, and Parker was not deprived of

       his right to a fair trial.


                                             CONCLUSION
[17]   Based on the foregoing, we conclude that Parker is not entitled to a new trial

       because he was not denied his due process right to a fair trial.


[18]   Affirmed.


[19]   May, J. and Mathias, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A03-1709-CR-2237 | April 19, 2018   Page 14 of 14